DETAILED ACTION
This Office action is in reply to correspondence filed 21 March 2022 in regard to application no. 16/922,995.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action, claims were rejected under 35 U.S.C. § 112(b) for indefiniteness, under § 101 as being directed to an abstract idea without significantly more, and under § 103 based on various combinations of the teaching of Ganong et al., Ting et al., Strompolos et al., Puentes, Raleigh et al., Mathew et al. and Subramanian et al.
In regard to § 112(b), the difficulty was the use of the word “political” in the claims; as the word has been struck out, the rejection is moot and is therefore withdrawn.
In regard to § 101, though the claims continue to recite abstraction as previously explained, the claims now all require decoding a token using a shared secret key, determining whether the token has expired, directing an application program to a URL which contains such a token, and using the token to track user visits to the URL.  At the very least, the claims now go beyond generally linking the previously-construed abstract idea to a particular technological environment, referring to MPEP § 2106.05(e).  As such, the claims are no longer directed to the abstract idea, as they integrate it into a practical application, so the rejection is withdrawn.
In regard to the state of the art just prior to the filing of the claimed invention, and in addition to the prior art previously made of record, Sharpe et al. (U.S. Publication No. 2019/0058591) disclose electronically validating tickets and tokens [title] such as those a person might use when boarding a bus. [Sheet 2, Fig. 2] Unlike the present invention, in which a token is an electronic data element, Sharpe’s tokens are physical, tangible tokens. [0141] They may be associated with an “expiration date” and a determination is made as to whether a token “has expired”. [id.] A particular piece of data, not necessarily related to the token, may be “decrypted” using a “shared secret key”. [0185]
Urbach (U.S. Patent No. 9,197,642) discloses a token-based billing model [title] which includes that tokens may be given to users “as part of a promotional or marketing campaign”, [Col. 7, lines 12-15] and like Sharpe includes that tokens may expire. [Col. 9, lines 31-34] But none of these, alone or combined, disclose every limitation of the claims of the present invention, in particular the interaction between the token and decryption and the use of the token to track user visits to websites or pages reached via a particular URL.
It is noted that the unestablished acronym “URL” and its plural are used in the claims.  Ordinarily unestablished acronyms in claims are objected to or, in extreme cases, lead to a claim being rejected for indefiniteness.  However, in the context of the claims of the present invention, “URL” is so notoriously common and well-known that there can be no doubt or confusion as to its meaning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694